Name: Council Regulation (EEC) No 1364/80 of 5 June 1980 amending Regulation (EEC) No 1079/77 as regards the amount of the co-responsibility levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/ 16 Official Journal of the European Communities 5 . 6 . 80 COUNCIL REGULATION (EEC) No 1364/80 of 5 June 1980 amending Regulation (EEC) No 1079/77 as regards the amount of the co-responsibility levy in the milk and milk products sector Whereas account should be taken , however, of the special production conditions in the less-favoured areas within the meaning of Council Directive 75/268 /EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (5 ), as amended by Directive 76/400/EEC (6) ; whereas it is therefore necessary to apply a reduced rate of this levy to producers in those areas up to an annual limit of 60 000 kilograms per producer ; Whereas the arrangement applicable until 31 May 1980 having been kept in application by Regulation (EEC) No 1390/80 ( 7), as a precaution and subject to new provisions, the new arrangement should be applied with retroactive effect as from 1 June, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( ! ), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Council Regulation (EEC) No 1079/77 (3 ), as last amended by Regulation (EEC) No 1271 /79 (4 ), introduced a co-responsibility levy applicable until the end of the 1979/80 milk year affecting all quantities of milk delivered to dairies and certain farm sales of milk products ; Whereas the levy was intended to bring about a better balance on the milk market by creating a more direct link between production and sales possibilities for milk products, in view of the scale of the public inter ­ ests involved ; whereas it has not been possible to achieve the above aims during the period initially envisaged ; whereas it is necessary, therefore, to prolong the application of the said levy for the next three milk years ; Whereas, in order to establish a more direct link between milk production and the amount of the levy applicable , Article 2 (2) of Regulation (EEC) No 1079/77 provides for the increase of the current amount of the levy where an increase of 2 % or more in sales of milk by producers is established ; whereas, following the continued increase in sales of milk by producers , the financial burden falling on the Commu ­ nity as a result of this situation is still increasing ; whereas it is therefore necessary to fix the amount of the levy at 2 % of the target price for milk for the 1980/81 milk year ; Whereas it is necessary to provide for the application of an additional levy where an increase of 1 .5 % or more is established in sales of milk by producers during the 1980 calendar year compared with the 1979 calendar year, as a first step towards meeting the costs incurred by the Community for the disposal of the additional quantities of milk ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1079/77 is hereby amended as follows : 1 . In Article 1 ( 1 ), the words 'during the period from 16 September 1977 to the end of the 1979/80 milk year' are replaced by 'during the 1980 /81 , 1981 /82 and 1982/83 milk years'. 2 . The following paragraph shall be added to Article 1 : ' 3 . The amount of the levy resulting from the application of Article 2 shall be reduced by 0.5 point in respect of producers in less-favoured areas as defined in Article 3 (4) of Directive 75/268/EEC up to an annual limit of 60 000 kilograms per producer.' 3 . Article 2 shall be replaced by the following : 'Article 2 1 . The amount of the levy, fixed in accordance with the procedure laid down in Article 43 (2) of the Treaty for each of the milk years referred to in Article 1 ( 1 ), shall not be less than 1.5% of the target price for milk for the milk year concerned . 2 . The levy for the 1980/81 milk year shall be fixed at 2 % of the target price for milk .(') OJ No C 97 , 21 . 4 . 1980 , p. 33 . ( 2 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal ). (3 ) OJ No L 131 , 26 . 5 . 1977, p. 6 . (&lt;) OJ No L 161 , 29 . 6 . 1979 , p. 1 1 . ( 5 ) OJ No L 128 , 19 . 5 . 1975, p. 21 . ( 6) OJ No L 108 , 26 . 4 . 1976, p . 21 . 7 OJ No L 136 , 1 . 6 . 1980 , p . 1 . 5 . 6 . 80 Official Journal of the European Communities No L 140/ 17 Article 23 . If, by comparing the quantity sold during the 1980 calendar year with that sold during the 1979 calendar year, it is established that the quantity of milk sold by Community producers in the form of milk and certain milk products has increased by 1 .5 % or more, an additional levy shall be fixed for the 1981 /82 milk year in accordance with rules to be determined , so as to cover the costs incurred by the Community for the disposal of additional quan ­ tities of the milk .' This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Council The President G. MARCORA